Citation Nr: 0510108	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected anxiety disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right thigh scars, currently evaluated as 
noncompensably disabling.

3.  Entitlement to an increased disability rating for 
service-connected right upper arm scars, currently evaluated 
as noncompensably disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a gunshot wound to the right 
arm, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from October 1942 to 
September 1945.  He served in World War II and was awarded 
the Combat Infantryman Badge, Purple Heart, Bronze Star, and 
Silver Star.

In October 1945, service connection was granted for gunshot 
wound residuals of the right arm, incurred in combat.  
Service connection was also granted for psychoneurosis, 
manifested by stuttering.

In March 2003, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
anxiety disorder and gunshot wound residuals, together with a 
claim of service connection for right upper arm scars.  A 
service connection claim for right thigh scars was added in 
June 2003.  The May 2004 rating decision granted service 
connection for right thigh and upper arm scars, assigning a 
noncompensable rating for each.  This decision also denied an 
increased rating for the veteran's service-connected anxiety 
disorder and gunshot wound residuals.  The veteran disagreed 
with the May 2004 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in October 2004.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing in 
March 2005.  A transcript of this hearing has been associated 
with the veteran's VA claims folder.  At the March 2005 
hearing,
a motion to advance this case on the docket was made on the 
on the veteran's behalf by his representative.  Taking into 
consideration the veteran's advanced age, his motion for 
advancement on the docket was granted.  See 38 C.F.R. § 
20.900(c) (2004).

The issue of entitlement to an increased disability rating 
for service-connected gunshot wound residuals of the right 
arm is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

Issues not on appeal

A March 2004 rating decision also granted service connection 
for bilateral hearing loss and tinnitus.  A 10 percent 
disability rating was assigned for each disability.  To the 
Board's knowledge, the veteran has not disagreed with the 
assigned ratings and these issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is 
manifested by sleep disturbance, stuttering, gastric 
distress, flashbacks, occasional panic attacks and feelings 
of tension and anxiety.  

2.  The evidence does not show that the veteran's anxiety 
disorder is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The veteran's service-connected right thigh scars are 
superficial, nonadherent to the underlying tissues, 
nontender, and stable with no areas of breakdown, infection, 
edema, or keloid formation.  No functional loss is 
demonstrated.

4.  The evidence does not show that the veteran's right thigh 
scars are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

5.  The veteran's service-connected right upper arm scars are 
superficial, nonadherent to the underlying tissues, 
nontender, and stable with no areas of breakdown, infection, 
edema, or keloid formation.  No functional loss is 
demonstrated.

6.  The evidence does not show that the veteran's right upper 
arm scars are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 30 
percent for the veteran's anxiety disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2004).

2.  The criteria for a compensable disability rating for 
right thigh scars have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

3.  The criteria for a compensable disability rating for 
right upper arm scars have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected anxiety disorder, which is currently evaluated as 
10 percent disabling.  The veteran also seeks a compensable 
evaluation for right thigh and upper arm scars.  As noted in 
the Introduction, the increased rating claim for gunshot 
wound residuals is being remanded to the RO for further 
development.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2004 statement of the case (SOC) and 
the September 2004 supplemental statement of the case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in June 
2003, which was specifically intended to address the 
requirements of the VCAA.  The June 2003 letter from the RO 
explained in detail the evidence needed to substantiate a 
claim for service connection and an increased rating.  
Specifically, the June 2003 letter notified the veteran that 
to establish service connection, the evidence must show "an 
injury in military service or a disease that began in or was 
made worse during military service, or that there was an 
event in service which caused injury or disease"; "a 
current physical or mental disability"; and " a 
relationship between [the] current disability and an injury, 
disease, or event in military service."  With regard to the 
increased rating claims, the veteran was instructed that 
"the evidence must show that your service-connected 
condition has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the June 
2003 VCAA letter, the veteran was informed that VA would 
provide "[r]elevant records from any Federal agency . . . 
[including] medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment) or from the Social Security Administration."  He 
was further advised that VA would "make reasonable efforts" 
to get "[r]elevant records not held by a Federal agency. . . 
[including] records from State or local governments, private 
doctors and hospitals, or current or former employers."  The 
veteran was also informed that VA would provide a "medical 
examination [or] a medical opinion if we decide it's 
necessary to make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its June 2003 letter that he 
was responsible to provide "enough information about [his] 
records so that [VA] can request them from the person or 
agency that has them."  He was also cautioned that "[i]t's 
still your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency"  (emphasis as in original).  
The veteran was also notified that if "there are private 
medical records that would support your claim, you can 
complete the enclosed Form 21-4142 . . . and we will request 
these records for you."  Additionally, he was specifically 
instructed to "use a separate VA Form 21-4142 for each 
doctor and/or hospital where you were treated, listing their 
complete mailing address, the approximate dates (month, year) 
of treatment and the condition(s) you were treated for . . . 
[y]ou may wish to obtain these records yourself and then 
forward them to us."

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2003 letter included notice that the veteran should 
"send us any additional information or evidence."  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board is of course cognizant that the June 2003 VCAA 
letter predated the grant of service connection for right 
thigh and right upper arm scars.  This is not a fatal defect.  
According to VA's General Counsel, the notice provisions of 
the VCAA do not apply if, in response to a decision on a 
claim for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises new 
issues.  See VAOPGCPREC 8-2003 (December 22, 2003).  This is 
the situation here.  The veteran's initial claim was for 
service connection for right thigh and upper arm scars.  He 
was provided VCAA notice regarding these claims by means of 
the June 2003 letter.  In the May 2004 rating decision, 
service connection was granted for these conditions.  

Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the claims for 
increased initial ratings of the veteran's right thigh and 
upper arm scars.  That is, because the veteran was provided 
with adequate VCAA notice in June 2003 in regard to his 
initial service connection claims, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claims for increased ratings.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with an additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

The Board additionally notes that even though the June 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in the May 
2004, prior to the expiration of the one-year period 
following the June 2003 notification of the veteran of the 
evidence necessary to substantiate his claim.  However, this 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of these claims by 
the May 2004 rating decision.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA treatment records and the 
reports of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a videoconference hearing before the undersigned 
VLJ in March 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

The following law and VA regulations generally apply to the 
increased rating issues.  Additional law and VA regulations 
will be discussed where appropriate in connection with 
specific issues.  

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Fenderson considerations

As to the two issues involving increased ratings for scars, 
this appeal arose from the initial assignments of disability 
ratings.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

1.  Entitlement to an increased rating for a service-
connected anxiety disorder, currently evaluated as 10 percent 
disabling.

The veteran seeks an increased disability rating for his 
service-connected anxiety disorder.  Essentially, he contends 
that the level of disability is greater than that 
contemplated by the currently assigned 10 percent rating.  

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Factual Background

The veteran was wounded in action in Europe during World War 
II.  In an October 1945 rating decision, the veteran was 
granted service connection for "psychoneurosis, 
neurasthenia-manifested by stuttering."  A 50 percent 
disability rating was assigned.  An August 1952 rating 
decision recharacterized the veteran's disability to 
"anxiety reaction" and reduced the assigned rating to 10 
percent.  At the time of the August 1952 rating decision, the 
veteran's anxiety disorder was primarily manifested by 
stammering, mild feelings of tension, and gastric distress.

Evidence which has recently been added to the record includes 
the report of an October 2003 VA psychiatric examination.  
During this examination, the veteran reported transient 
feelings of anxiety; a continued stuttering problem was 
noted.  On mental status examination, the veteran reported no 
delusions or hallucinations and denied homicidal thoughts or 
suicide attempts.  The veteran was oriented as to person, 
place, and time with good recall for remote and recent 
events.  No inappropriate behavior, impulse control problems, 
or impairment of thought process was noted.  With regard to 
communication and speech, the veteran exhibited a stuttering 
problem which had an impact on the rate and flow of speech.  
His communication skills were otherwise excellent and ideas 
were logical and sequential in construction and expression.  
The veteran also exhibited good hygiene and demonstrated an 
ability to perform the basic activities of daily living.  
A diagnosis of anxiety disorder, not otherwise specified, was 
rendered.  His GAF score was 65.

At his March 2005 hearing the veteran also described 
additional symptoms associated with his anxiety disorder.  In 
particular, he reported suffering from intense feelings of 
tension and anxiety and experiencing occasional panic 
attacks.  The veteran also noted that these symptoms 
typically occur more frequently in situations involving 
social interaction such as meeting new people or talking on 
the telephone.  He also reported that his stuttering is 
particularly exacerbated during such periods.  The veteran 
also complained of severe sleep disturbance, noting that his 
sleep is interrupted approximately every three hours due to 
anxiety and intrusive thoughts regarding his combat 
experiences.  He further noted experiencing gastric distress 
during periods of heightened anxiety.  The veteran also 
endorsed experiencing flashbacks and broke into tears while 
attempting to describe his combat experiences, he also 
reported occasional thoughts of suicide.



Analysis

The veteran is seeking an increased disability rating for his 
service-connected anxiety disorder, which is currently 
evaluated as 10 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).  He 
essentially contends that the symptomatology associated with 
his anxiety disorder is more severe than is contemplated by 
the currently assigned rating.  His representative has 
suggested that a 30 percent disability rating should be 
assigned [hearing transcript, page 20].  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized anxiety 
disorder] (2004).  Diagnostic Code 9400 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (an anxiety disorder).  The Board observes 
that certain of the veteran's symptoms, such as nightmares 
and flashbacks, appears to fall within the ambit of post-
traumatic stress disorder.  However, other symptoms, such as 
stuttering, so not.  In any event, with the exception of 
eating disorders, all mental disorders are rated under the 
same criteria in the rating schedule.  Therefore, rating 
under another diagnostic code would not produce a different 
result.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
9400.


Schedular rating

In the instant case, the Board is presented with a disability 
picture that reveals symptomatology congruent with certain 
factors identified in the criteria for both 10 percent and 30 
percent ratings.  Although the veteran reported that his 
symptoms were largely transient in nature during his October 
2003 VA psychiatric examination and was assigned a GAF score 
consistent with mild symptomatology (suggestive of a 10 
percent rating), during his March 2005 hearing the veteran 
identified more serious symptomatology such as sleep 
impairment, flashbacks, gastric distress, panic attacks, 
severe social anxiety, and a significant stuttering problem.  

The undersigned, who presided at the March 2005 hearing and 
had the opportunity to observe the veteran closely notes that 
throughout his hearing the veteran exhibited a severe stutter 
and appeared extremely anxious.  The veteran otherwise 
appeared to be well-spoken, gentlemanly and self-possessed.    

As noted in the law and regulations section above, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004); see also 
Mauerhan, supra [the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  In the instant case, for reasons stated 
immediately below the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for a 30 percent rating.

In finding a 30 percent rating is warranted, the Board notes 
that the veteran's anxiety disorder has resulted in social 
impairment.  He has reported that his feelings of tension are 
particularly exacerbated during periods of social interaction 
and that he has difficulty meeting new people or even talking 
on the telephone.  Such situations also appear to aggravate 
his stuttering problem, making social interaction even more 
difficult.  The Board again notes that throughout his March 
2005 videoconference hearing, which the Board understands may 
be particularly stressful for a claimant, the veteran 
appeared extremely anxious and exhibited a severe stuttering 
problem.

The veteran has also endorsed occasionally suffering from 
panic attacks, and he has  reported that he frequently has 
difficulty sleeping due to anxiousness.  Chronic sleep 
impairment and panic attacks are congruent with a 30 percent 
rating.  The Board also notes that the veteran has reported 
suffering from flashbacks and broke into tears at the hearing 
while attempting to discuss his combat experiences.  He also 
noted having intermittent thoughts of suicide and suffering 
from gastric distress during times of heightened anxiety.  
The Board believes that such symptomatology approximates that 
which is required for the assignment of a 30 percent 
disability rating.    

The veteran does not appear to contend that a higher rating 
is warranted.  However, for the sake of completeness the 
Board will address the matter of the veteran's entitlement to 
a 50 percent rating.  In short, the evidence does not show 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  To the contrary, the medical evidence 
of record reveals no problems with memory loss, impaired 
abstract thinking, inappropriate behavior, impulse control, 
or impairment of thought process.  With regard to 
communication and speech, the veteran has exhibited a 
stuttering problem but apart from this, his communication 
skills were excellent and ideas were logical and sequential 
in construction and expression.  The veteran's panic attacks 
also appear to be less frequent than weekly and no 
disturbances of motivation and mood have been noted.  As 
explained above, the objective evidence in the instant case 
reveals a disability picture consistent with a 30 percent 
rating under the schedular criteria; it does not disclose the 
impairment of thought processes required for the assignment 
of a 50 percent rating.



Extraschedular consideration

In the August 2004 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Neither the veteran nor his representative has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  The record does 
not show that the veteran has required frequent 
hospitalizations for his anxiety disorder.  Indeed, he has 
never been hospitalized for this condition and has not sought 
treatment, even on an outpatient basis.

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
Although the veteran is currently retired, it does not appear 
that his anxiety condition adversely affected his 
employability beyond the level contemplated in the schedular 
criteria.  While the veteran's social anxiety and related 
stuttering problem may pose some difficulty in an employment 
environment, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Such 
occupational impairment is specifically contemplated in the 
30 percent disability rating the Board has assigned.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. 
§§ 3.321(a), 4.1 [the percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations].  

In short, the evidence does not support the proposition that 
the veteran's service-connected anxiety disorder presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

2.  Entitlement to an increased disability rating for 
service-connected right thigh scars, currently evaluated as 
noncompensably disabling.

3.  Entitlement to an increased disability rating for 
service-connected right upper arm scars, currently evaluated 
as noncompensably disabling.

The veteran also seeks compensable disability evaluations for 
his service-connected right thigh and right upper arm scars.

Factual Background

The veteran sustained a gunshot wound to the right upper arm 
during combat in July 1944.  As a result, he was granted 
service connection for damage to muscle group V with arterial 
insufficiency in October 1945.  Subsequently, in 1970, the 
veteran underwent brachial artery bypass surgery to repair 
vascular damage in the right arm resulting from the 
aforementioned gunshot wound.  This procedure was 
accomplished by grafting a vein from the veteran's right 
thigh to bypass the damaged right arm vasculature.  Following 
this procedure, the veteran was granted service connection 
for post-operative residuals, including hypalgesia secondary 
to interruption of the medial cutaneous nerve of the donor 
site, the right thigh.  Service connection for right upper 
arm and thigh scars resulting from the July 1944 gunshot 
wound and 1970 surgery was granted in the May 2004 rating 
decision.  The veteran has disagreed with the noncompensable 
rating assigned for these scars.

A VA examination regarding the veteran's scars was conducted 
in April 2004.  The examination revealed a 24cm long linear 
scar extending from the anterior fold of the right axilla 
along the margin of the pectoral muscle up to the middle of 
the right arm.  A graft could be palpated along this scar and 
was patent, pulsating and warm.  A second 12cm long linear 
scar was also noted extending from the junction of the upper 
and middle third of the right upper arm to the lower end of 
the right upper arm at the junction of the elbow.  An 8.5cm 
long linear S-shaped scar was also noted across the right 
cubital fossa.  All of the right upper arm scars were found 
to be "superficial, nonadherent to the underlying tissues, 
nontender, [and] stable no area of breakdown, infection, or 
edema."  There was no keloid formation and the scars were 
only slightly hypopigmented compared to the surrounding skin.

Two scars resulting from the 1970 sapheous vein graft were 
also noted.  A 12cm long linear scar was found on the 
anterior aspect of the right thigh extending from the middle 
of the right inguinal region vertically downward.  A second 
13cm long linear scar was also found on the medial aspect of 
the right thigh.  Both right thigh scars were found to be 
"superficial, nonadherent to the underlying tissues, 
nontender, and stable."  The texture of both was smooth and 
they were noted to be the same color as the surrounding skin.  
No areas of breakdown, infection, edema, or keloid formation 
were noted.

At his March 2005 hearing the veteran indicated that he 
experienced no pulling, redness, swelling, or color change 
regarding his is right thigh scar.  He did, however, complain 
of severe pain in his right thigh resulting in significant 
difficulty walking or climbing steps.  With regard to his 
right upper arm scars, the veteran noted some tenderness, but 
denied swelling.  The veteran also submitted letters from 
former coworkers noting a history of right leg problems and a 
noticeable limp.


Pertinent law and regulation

The veteran is currently assigned noncompensable disability 
ratings for his service-connected scars under 38 C.F.R. § 
4.118, Diagnostic Code 7805 [scars, other].
Diagnostic Code 7805 allows for rating scars which cause 
functional loss to be rated on limitation of function of the 
affected part.

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from March 2003, so only 
the current schedular criteria are applicable.  Cf. 
VAOPGCPREC 7-2003.  Diagnostic Code 7805 was not changed in 
any event.

Diagnostic Code 7802 provides for a 10 percent disability 
rating for scars which are superficial, do not cause limited 
motion and which have an area or areas of 144 square inches 
(929 sq. cm.) or greater.  Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined.  A superficial scar is one not associated with 
underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation. A superficial scar is one 
not associated with underlying soft tissue damage.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. 

Diagnostic Code 7804 provides for  a 10 percent evaluation 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2004).

Analysis

The veteran is seeking compensable evaluations for his 
service-connected right upper arm and thigh scars.  He 
essentially contends that the symptomatology associated with 
the scars is more severe than that contemplated by the 
currently assigned noncompensable ratings.

Assignment of a diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's scars are currently rated under 38 C.F.R. § 
4.118, Diagnostic Code 7805 [scars, other] (2004).  This 
diagnostic code directs that scars be rated based on the 
limitation of function of the affected part.  However, the 
veteran and his representative have argued that either 
Diagnostic Code 7802 or 7803 should be employed.  

The April 2004 VA examiner specifically noted that the 
veteran's scars were superficial, non-adherent to the 
underlying tissues, non-tender, and stable with no areas of 
breakdown, infection, edema or keloid formation.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is 
specifically defined by Diagnostic Code 7803 as one "where, 
for any reason, there is frequent loss of covering of skin 
over the scar."  While the April 2004 examiner described the 
veteran's scars as superficial, he also noted no loss of skin 
covering over the scar.  The veteran has also failed to 
complain of such symptoms.  Because loss of skin covering 
over the veteran's scars has not been demonstrated, they are 
not unstable and thus Diagnostic Code 7803 is not for 
application in this case.  

Diagnostic Code 7802 rates scars "other than on the head, 
face, or neck that are superficial and that do not cause 
limitation of motion."  The medical evidence indicates that 
the veteran's scars appear to be superficial in nature and 
are not located on the head, face, or neck.  They also do not 
appear to cause any limitation of motion.  Therefore, the 
Board concurs with the veteran's representative that 
Diagnostic Code 7802 is potentially applicable to the instant 
case.  

To achieve a compensable evaluation under Diagnostic Code 
7802, however, the total area of the veteran's scars would 
have to be at least 929 square centimeters.  The scar 
measurements reported during the April 2004 VA examination 
fall far below this minimum area.  While it is true that the 
veteran has several surgical scars, collectively measuring 
approximately 70 cm. in length, they are all described by the 
medical examiner as "linear", meaning narrow; indeed, no 
width measurement was even attempted.  Even if the scars were 
as much as 1 cm. in width, which seems highly unlikely given 
the examiner's description, the combined 70 square cm. would 
not even be 1/10th of the amount required for a compensable 
rating.  For this reason, Diagnostic Code 7802 does not avail 
the veteran.  Accordingly, the Board will proceed to analyze 
the veteran's claim under Diagnostic Code 7805.

Schedular rating

As noted above, the veteran's scars are currently evaluated 
under Diagnostic Code 7805, which provides that scars should 
be rated based on limitation of function of the affected 
part.  Review of the medical records reveals that the 
veteran's right thigh and upper arm scars are unaccompanied 
by any functional loss.  The April 2004 VA examiner did not 
identify any functional loss, and there is no such functional 
loss associated with the scars anywhere in the medical 
records.  A compensable evaluation based on functional 
limitation is therefore not warranted.

In reaching this determination, the Board has considered the 
veteran's complaints of severe right thigh burning and pain 
as well as his report of difficulty ambulating.  Given the 
negative findings of the April 2004 VA examination, however, 
such symptomatology appears to be unrelated to the right 
thigh scars.

The veteran is competent to report his own symptomatology.  
The veteran is not, however, competent to attribute symptoms 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board points out in this connection that 
service connection has been granted for disabilities other 
than scars with respect to both the right upper extremity and 
the right lower extremity.  The right upper extremity 
disability is on appeal and is the subject of a remand; the 
right lower extremity will be briefly addressed in an 
additional comment below. 

In summary, the medical evidence of record does not indicate 
that the veteran's scars cause limitation of motion or that 
they otherwise are of such severity as to warrant the 
assignment of 10 percent or higher ratings under 38 C.F.R. 
§ 4.118.     Accordingly, a compensable evaluation for the 
veteran's right thigh and right upper arm scars is denied.  

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection, March 24, 2003, has the 
veteran met or nearly approximated the criteria for a 
compensable disability rating for right thigh and upper arm 
scars.  The only medical evidence of record specifically 
concerning the veteran's scars is the report of the April 
2004 VA examination, which has been discussed above.  The 
veteran has not contended that the symptomatology associated 
with his scars has changed since the effective date of 
service connection.   Accordingly, the Board concludes that 
staged ratings are not for application.

Extraschedular consideration

In the August 2004 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

As noted above, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Review of the record does not reveal any factors which may be 
considered exceptional or unusual.  Although the veteran was 
hospitalized following his July 1944 gunshot wound and again 
following his 1970 brachial artery bypass, he has never been 
hospitalized or sought treatment specifically for the 
resulting scars.

Marked interference with employment has also not been 
demonstrated.  As discussed above, the scars are essentially 
asymptomatic and do not involve an exposed area.    

In short, the evidence does not support the proposition that 
the veteran's service-connected right thigh and upper arm 
scars present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for increased ratings for his right thigh 
and upper arm scars.  The benefits sought on appeal are 
accordingly denied.

Additional comment

The veteran has reported problems with his right lower 
extremity.  As has been explained above, the medical evidence 
does not indicate that these symptoms are related to the 
veteran's donor site right thigh scars.  The Board is aware 
that the veteran is service connected for hypalgesia 
secondary to interruption of the medial cutaneous nerve of 
the right thigh as result of his 1970 brachial artery bypass 
surgery.  The matter of an increase in the disability rating 
assigned for that condition is not on appeal.  The veteran 
and his representative are advised that if they wish to 
pursue the matter of entitlement to an increased rating for 
that disability, they should contact the RO.  The board 
intimates no opinion, legal or factual, concerning a possible 
connection between the veteran's right thigh pain and 
difficulty ambulating and his service-connected hypalgesia.


ORDER

Entitlement to an increased evaluation of 30 percent for the 
veteran's anxiety disorder is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a compensable disability rating for right 
thigh scars is denied.

Entitlement to a compensable disability rating for right 
thigh scars is denied.


REMAND

The veteran also seeks an increased rating for service-
connected residuals of a gunshot wound to the right arm, 
currently evaluated as 40 percent disabling.

Reason for remand

The veteran's gunshot wound residuals are currently rated 
under Diagnostic Code 5305 based on severe injury to muscle 
group V.  The 40 percent rating assigned represents the 
highest disability rating possible for an injury to this 
muscle group.  Review of the record, however, reveals that 
symptomatology possibly unrelated to the muscle injury is 
present.  In particular, the veteran has a severe right arm 
tremor which is accompanied by severe pain and right hand 
weakness.  The veteran stated at his March 2005 hearing that 
because of the tremor, he has considerable trouble grasping 
objects with his right hand and has difficulty performing 
such basic activities of daily living as writing, doing the 
dishes, pouring a cup of coffee, using eating utensils, or 
vacuuming.  An April 2004 VA examiner noted the veteran's 
right arm tremor and suggested that such might be the 
beginning of idiopathic Parkinson's disease.  A neurology 
consultation was recommended but never performed.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2004).  
However, the anti-pyramiding provision of 38 C.F.R. § 4.14 
(2004) provides that evaluation of the same disability under 
various diagnoses is to be avoided.  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In the instant case, there is some question regarding whether 
the veteran's right arm tremor is a product of his muscle 
injury or is a completely separate disability.  Under the 
provisions of 38 C.F.R. § 4.25, if the veteran's right arm 
tremor is a disability separate from the muscle injury but 
still related to the underlying gunshot wound, a separate 
disability rating for this symptomatology could be assigned.  
See e.g., Bierman v. Brown, 6 Vet. App. 125 (1994) [the 
assignment of a separate rating for a neurological disability 
may be appropriate when its manifestations are distinct from 
the musculoskeletal disorder].  

The April 2004 VA examiner suggested a possible neurological 
cause for the tremor and suggested that a neurological 
consult be performed.  To resolve this question, the Board 
believes that a VA neurological examination must be 
performed.

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should schedule the veteran for 
an examination to determine the current 
nature and severity of his right arm 
gunshot wound residuals.  The claims 
folder should be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should render an opinion as to whether 
the veteran's right arm tremor is related 
to his gunshot wound.  If the examiner 
finds that the tremor is related to the 
gunshot wound, he should render an 
opinion as to whether the tremor is the 
result of muscle damage or some separate 
cause (such as a neurological disorder).  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue on appeal, specifically 
considering the possible application of 
38 C.F.R. § 4.25 and Bierman.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


